        Case 1:08-cv-01034-AT Document 816 Filed 01/27/21 Page 1 of 22




                                        +1-212-474-1080

                                     bgruenstein@cravath.com



                                                                        January 27, 2021

                  Floyd, et al. v. City of New York, 08-CV-1034 (AT)
               Ligon, et al. v. City of New York, et al., 12-CV-2274 (AT)
               Davis, et al. v. City of New York, et al., 10-CV-0699 (AT)


Dear Judge Torres:

               We are counsel to the Monitor, Peter L. Zimroth, and respectfully write in

further support of an order in the above-captioned matters replacing the combined-pilot

study with an alternative program.

               On December 14, 2020, we filed a letter (the “Opening Letter”) explaining

that the study, which was proposed in the Monitor’s filing of January 29, 2019 and

approved by this Court (the “Combined Pilot”), 1 cannot proceed because of the COVID-

19 pandemic. 2 Accordingly, that Letter proposed a two-part substitute for the Combined

Pilot that substantially achieves its aims: new requirements that New York City Police



    1
      Ex. 1 to Letter from Benjamin Gruenstein, Floyd v. City of New York, No. 08-cv-
1034 (AT), ECF No. 687-1 (S.D.N.Y. Jan. 29, 2019) [hereinafter “Combined Pilot”];
Order, Floyd v. City of New York, No. 08-cv-1034 (AT), ECF No. 691 (S.D.N.Y. Feb. 7,
2019) [hereinafter “Combined Pilot Order”].
    2
      Letter from Benjamin Gruenstein, Floyd v. City of New York, No. 08-cv-1034 (AT),
ECF No. 805, at 13 (S.D.N.Y. Dec. 14, 2020) [hereinafter “Opening Letter”].
         Case 1:08-cv-01034-AT Document 816 Filed 01/27/21 Page 2 of 22
                                                                                               2


Department (“NYPD”) officers record and document their encounters with civilians,

described in Appendix 1 to that Letter (the “Alternative Plan”), and new studies of NYPD

officers’ conduct, described in Appendix 2 to that Letter (the “Proposed Studies”). 3 That

Letter also included, as Appendix 3, a draft order that would approve the proposed

replacement of the Combined Pilot and order the Alternative Plan and Proposed Studies

into effect (the “Proposed Order”). 4

                On December 23, 2020, the Floyd Plaintiffs, Davis Plaintiffs, and City of

New York (the “City”) each filed papers requesting changes to particular aspects of the

Alternative Plan, Proposed Studies, or Proposed Order. 5 The Monitor carefully

considered the parties’ submissions and, as Section II will explain in detail, believes that

the changes requested by Plaintiffs should be denied and that only one of the changes

requested by the City should be accepted. The Monitor respectfully requests that this

Court resolve this dispute by entering a modified version of the Proposed Order, which is

attached as Appendix 1 to this letter.

I.        Background

                The parties’ papers have confused the background to this dispute.

Clarification must begin with the scope of this remedial process, which is “specifically



     3
      Opening Letter at 6-9, 14-20; App. 1 to Opening Letter [hereinafter “Alternative
Plan”]; App. 2 to Opening Letter [hereinafter “Proposed Studies”].
    4
      App. 3 to Opening Letter [hereinafter “Proposed Order”].
    5
      Pls.’ Mem. of Law in Opp’n to the Court-Appointed Monitor’s Mot. to Vacate the
Court’s Order Approving the Combined Pilot, Floyd v. City of New York, No. 08-cv-1034
(AT), ECF No. 809 (S.D.N.Y. Dec. 23, 2020) [hereinafter “Floyd Mem.”]; Letter from
Keven E. Jason, Davis v. City of New York, No. 10-cv-00699-AT-HBP, ECF No. 546
(S.D.N.Y. Dec. 23, 2020) [hereinafter “Davis Letter”]; Letter from James E. Johnson,
Floyd v. City of New York, No. 08-cv-1034 (AT), ECF No. 810 [hereinafter “City
Letter”].
        Case 1:08-cv-01034-AT Document 816 Filed 01/27/21 Page 3 of 22
                                                                                             3


and narrowly focused on . . . remedy[ing] the constitutional violations described in the

Liability Opinion.” 6 Those violations, in turn, were violations of the Fourth and

Fourteenth Amendments to the U.S. Constitution. 7 Specifically, this Court found (among

other things) that through its inadequate programs for managing NYPD officers, the City

had exhibited deliberate indifference to the risk that officers would conduct

unconstitutional “stops, frisks, and searches,” and thus was liable for violation of the

Fourth and Fourteenth Amendments. 8

                Those features of the Liability Opinion have two salient implications in

this dispute: first, because this Court held the City liable for its indifference to

unconstitutional “searches,” all searches incident to stops are within the scope of this

remedial process, including searches that officers believe are justified by civilians’

consent. 9 Indeed, this Court illustrated its holding through incidents where officers

improperly searched (rather than frisked) civilians, and where officers’ searches exceeded

the scope of civilians’ consent. 10 Second, this Court did not hold that the City violated

New York’s law of police encounters from People v. De Bour and its progeny, so this

Court can mandate the City’s compliance with that law only to the extent that mandate is




    6
      Floyd v. City of New York, 959 F. Supp. 2d 668, 676-77 (S.D.N.Y. 2013)
[hereinafter “Remedial Order”].
    7
      Floyd v. City of New York, 959 F. Supp. 2d 540, 667 (S.D.N.Y. 2013) [hereinafter
“Liability Opinion”].
    8
      Id. at 659, 665-67.
    9
      See Order, Floyd v. City of New York, No. 08-cv-1034 (AT), ECF No. 537, at 2
(S.D.N.Y. Nov. 22, 2016) (explaining that “non-consensual searches following a frisk”
are within the scope of this process).
    10
       Liability Opinion, 959 F. Supp. 2d at 653-56, 659.
     Case 1:08-cv-01034-AT Document 816 Filed 01/27/21 Page 4 of 22
                                                                                                4


tailored to improving the City’s compliance with federal law. 11 De Bour classifies

encounters using four “Levels”: Level 1, where an officer approaches a civilian to request

information; Level 2, where an officer asks a civilian pointed questions suggesting that

the civilian is a suspect; Level 3, where an officer stops or frisks a civilian; and Level 4,

where an officer arrests a civilian. 12 The NYPD conceptualizes encounters using this

framework, so the participants in this remedial process do too, but the Liability Opinion

adjudicated only Level 3 encounters—Terry stops, frisks, and related searches—and the

Monitorship must focus on improving those encounters’ compliance with federal law.

               This Court was mindful of that limitation when it appointed a facilitator to

recommend “Joint Process Reforms,” explaining that the “Joint Process Reforms must be

no broader than necessary to bring the NYPD’s use of stop and frisk into compliance

with the Fourth and Fourteenth Amendments.” 13 Those Reforms ultimately included a

recording recommendation, under which officers would have to use body-worn cameras

(“BWCs”) to record encounters at Level 1 (adding to an existing requirement of

recording encounters at higher Levels), and a documentation recommendation, under

which officers would have to document civilians’ age, gender, race, and ethnicity in

encounters at Levels 1 and 2 (adding to an existing requirement of documenting that

information in encounters at higher Levels). 14 As those recommendations could be

ordered only to the extent related to improving Level 3 encounters, the facilitator


    11
       See id. at 569-70 (“De Bour and the Fourth Amendment draw the line between
permissible and impermissible police encounters in different ways.”).
    12
       See People v. Hollman, 79 N.Y.2d 181, 184-85 (N.Y. 1992).
    13
       Remedial Order, 959 F. Supp. 2d at 687 (emphasis added).
    14
       Final Report and Recommendations, Floyd v. City of New York, No. 08-cv-1034
(AT), ECF No. 597, at 225-36 (S.D.N.Y. May 15, 2018).
     Case 1:08-cv-01034-AT Document 816 Filed 01/27/21 Page 5 of 22
                                                                                                 5


explained that the recording recommendation might assist in monitoring the legality of

encounters that “escalate into full blown Terry stops,” and the documentation

recommendation might “act as a bulwark against underreporting of Level 3 stops.” 15

               This Court entered three orders in 2018 and 2019 requiring study of those

recommendations, but none resolves the issues presented in this dispute. At first, the

parties presented the question of whether the recommendations should be ordered in full

or fully rejected, with Plaintiffs urging the former course and the City urging the latter. 16

This Court decided that it did not have enough information to answer that question, so it

issued two orders instructing the parties to formulate a method for studying each

recommendation in full and consider whether the two recommendations could be studied

together. 17 The parties asked the Monitor to design the consolidated study, and he did,

developing it around a state-of-the-art program of systematic social observation by which

researchers would travel alongside officers in the field, take notes on how their conduct

was affected by the recommendations, and provide those notes to experts who would help

the Monitor formulate views about the wisdom of making those recommendations—in

whole or in part—into citywide requirements. 18 After the Monitor proposed that study,

the parties submitted additional briefing presenting the question of whether particular

elements of the study’s design not at issue in this dispute (such as sample size and choice




    15
        Id. at 226, 235.
    16
        Order Regarding Body-Worn Cameras, Floyd v. City of New York, No. 08-cv-1034
(AT), ECF No. 634, at 3 (S.D.N.Y. Aug. 9, 2018); Order Regarding Documenting Police-
Citizen Encounters, Floyd v. City of New York, No. 08-cv-1034 (AT), ECF No. 619, at 2
(S.D.N.Y. July 19, 2018).
     17
        Id.
     18
        Id.; Combined Pilot at 1-16.
      Case 1:08-cv-01034-AT Document 816 Filed 01/27/21 Page 6 of 22
                                                                                            6


of experts) should be modified in the study’s final version. 19 This Court answered that

question in February 2019 by rejecting some of the critiques and accepting a final version

of the study that was adjusted to reflect others, and ordered implementation of that

version. 20

               In short, this Court never decided the question of whether the particular

elements of the recommendations raised by this dispute should, in isolation from other

elements, be studied—a question that has arisen because of how circumstances changed

in 2020. On February 21, 2020, the City wrote a letter to the Monitor explaining that it

had reconsidered its full resistance to the recording and documentation recommendations

and was willing to implement them, in substantial part, citywide. 21 That letter was the

foundation of the proposed Alternative Plan, under which NYPD officers must record all

Level 1 encounters (with limited exceptions) and document many features of Level 1 and

2 encounters. 22 Shortly after the Monitor received that letter, the pandemic struck. The

Monitor recognized that the Combined Pilot could not proceed as ordered or even with

modifications, because it fundamentally relies on a technique—systematic social

observation—that could no longer be done safely. And the Monitor also recognized that

if change was required, he should consider beginning that change with the City’s

proposal to implement the vast majority of the recording and documentation

recommendations citywide. Starting there, he confronted not the old question of whether




     19
      Letter from Benjamin Gruenstein, Floyd v. City of New York, No. 08-cv-1034
(AT), ECF No. 687, at 1-28 (S.D.N.Y. Jan. 29, 2019).
   20
      Combined Pilot Order at 1-2.
   21
      Alternative Plan at 2.
   22
      Opening Letter at 6-7.
       Case 1:08-cv-01034-AT Document 816 Filed 01/27/21 Page 7 of 22
                                                                                              7


the recommendations should be implemented, discarded, or studied in their entirety, but

the very different question of whether the particular elements of the recommendations not

implemented by the Alternative Plan should be implemented or studied on their own.

                 The Monitor presented this new question to Plaintiffs, the City, and his

researchers, and they worked together on answering it throughout 2020. The proposal in

the City’s February letter was not fully adequate to replace the Combined Pilot, but was

revised so it could be. The City incorporated feedback from Plaintiffs and the Monitor by

expanding its proposal so that officers would be required to document the race and

gender of civilians in Level 2 encounters. 23 The Monitor’s team, taking into account the

parties’ advice, designed the Proposed Studies to develop important research knowledge

that would have been developed by the Combined Pilot.24 And the City agreed that it

will be receptive to revisiting its policies in light of the Proposed Studies’ findings. At

the end of that process, the Monitor believed that the two-part program of the Alternative

Plan and Proposed Studies was an appropriate substitute for the Combined Pilot. The

elements of the Combined Pilot left out of that program were not, considered on their

own, a cost-justified use of public resources.

II.        This Court Should Resolve this Dispute by Entering the Proposed Order

                 The parties and Monitor agree that this Court has a “broad” and “flexible”

power to change its orders on the Combined Pilot as warranted by the exercise of its

sound discretion. 25 They also agree that change is necessary because the Combined Pilot

cannot proceed as ordered; the pandemic has undermined the systematic social


      23
         Alternative Plan at 6.
      24
         Opening Letter at 7-9.
      25
         Id. at 13 (quoting Brown v. Plata, 563 U.S. 493, 542 (2011)); Floyd Mem. at 9.
     Case 1:08-cv-01034-AT Document 816 Filed 01/27/21 Page 8 of 22
                                                                                            8


observation technique at its core. 26 This dispute is about the parties’ objections to

elements of the particular changes that the Monitor requested from this Court in the

Opening Letter. Plaintiffs contend that this Court should go further than the Alternative

Plan in requiring modifications of NYPD policy on Level 1 and 2 encounters, and should

order the Proposed Studies to focus more on the effects of expanding officers’

documentation of encounters. 27 The City contends that the Proposed Studies exceed the

scope of the Monitorship insofar as they study whether searches were consensual, and

that the Proposed Order’s language should be adjusted to resemble language from this

Court’s original remedial order. 28 For the reasons below, only one of the City’s

objections warrants any change to the Monitor’s proposal.

         A.    Plaintiffs’ Arguments for Changes to the Alternative Plan Are
               Unpersuasive

               Plaintiffs argue that there are seven ways in which this Court should go

further than the Alternative Plan in requiring changes to NYPD policy on Level 1 and 2

encounters. Their arguments are not persuasive.

               First, the Floyd Plaintiffs argue that this Court should eliminate the

“arbitrary” exception in the Alternative Plan’s recording requirement by which officers


    26
        Opening Letter at 13; Floyd Mem. at 11 (“[T]he pandemic undoubtedly makes the
Combined Pilot’s SSO research methodology infeasible to conduct safely . . . .”).
     27
        Floyd Mem. at 12-25; Davis Letter at 1-6. The Floyd Plaintiffs also raise a high-
level objection that the “only reason” the Monitor provided for the proposed changes to
this Court’s orders is the pandemic. Floyd Mem. at 11. Of course, that objection ignores
the many pages in which the Opening Letter explained why the Alternative Plan and
Proposed Studies appropriately achieve the aims of the Combined Pilot, and why the
discontinued elements of the Combined Pilot are not cost-justified on their own. See
Opening Letter at 9-13, 14-20. Unsurprisingly, the Floyd Plaintiffs quickly move on to
their specific objections to particular elements of the Monitor’s proposal. Floyd Mem. at
12.
     28
        City Letter at 1-5.
     Case 1:08-cv-01034-AT Document 816 Filed 01/27/21 Page 9 of 22
                                                                                            9


need not record Level 1 encounters that occur in the course of radio runs regarding past

crimes. 29 But, as the Opening Letter explained, the encounters covered by that exception

do not escalate to Level 3 and thus are not within the scope of this remedial process. 30

The Monitor confirmed this point with the City, which has represented that the exception

should not cover any encounter in which an officer takes investigative steps beyond the

routine taking of a crime report—steps that could risk escalating an encounter—nor any

encounter that in fact escalates to Level 2 or beyond. 31 That clarification answers

Plaintiffs’ concern that the exception could cover “particularly important” encounters—

the exception will cover only Level 1 encounters, and then only those that neither

escalate nor pose a substantial risk of escalating—and it answers their related concern

that the exception could cover an encounter in which officers pursue someone who flees

when they request information: by pursuing, the officers would obviously elevate the

encounter beyond Level 1, out of the exception and into the recording requirement. 32

               Second, the Floyd Plaintiffs argue that this Court should require officers to

document information about Level 1 and 2 encounters using an app on their smartphones

because that method of documentation is more accurate and less burdensome than using

evidence.com, as the Alternative Plan requires. 33 Regarding accuracy, Plaintiffs quote


    29
        Floyd Mem. at 12-14, 22.
    30
        See Opening Letter at 14. Because these encounters are outside the scope of this
process, they are presumably not the encounters that the facilitator had in mind when he
said that failing to require the recording of certain Level 1 encounters might be
“inconsistent with the findings in the Liability Opinion,” Floyd Mem. at 13.
     31
        The City represented that the Risk Management Bureau is developing guidance for
officers that will communicate the limits on the scope of the exception, and the Monitor
will check whether the guidance is appropriate.
     32
        Floyd Mem. at 13-14.
     33
        Id. at 14-15, 23-24.
    Case 1:08-cv-01034-AT Document 816 Filed 01/27/21 Page 10 of 22
                                                                                             10


the Monitor’s researchers, who explained in the Proposed Studies that a system like

evidence.com “will often contain multiple records of the same encounter because each

officer present [at the encounter] will activate their camera,” which could result in

overrepresentation of encounters with multiple officers. 34 But Plaintiffs fail to quote the

researchers’ solution to that problem: it is possible to, and the Proposed Studies will in

fact “link recordings of the same encounters” so that they are grouped together and the

related encounters are not overrepresented. 35 Regarding burden, Plaintiffs argue that an

app would enable officers to document encounters in the field, while evidence.com

requires officers to document encounters from a computer terminal in the precinct

house. 36 But Plaintiffs’ assertion about evidence.com is mistaken: officers can already

enter data into evidence.com not only at computer terminals, but also on their

smartphones. 37 And the Patrol Guide and Alternative Plan require officers to use

evidence.com to categorize recordings of Level 1 and 2 encounters—describing whether

they are related to a homicide investigation, arrest, summons, or investigative encounter,

as well as their Levels—regardless of how officers are required to document

demographic data for those encounters. 38 Introducing an app would therefore not be a

burden-relieving alternative to evidence.com; it would be a burden-increasing addition.




    34
       Id. (quoting Proposed Studies at 6).
    35
       Proposed Studies at 6. Of course, under the Proposed Order, the NYPD must
support the researchers’ efforts to link the recordings for purposes of the Proposed
Studies.
    36
       Floyd Mem. at 15.
    37
       See N.Y.C. Police Dep’t, Patrol Guide 212-123, at 5 (Oct. 7, 2020).
    38
       Id.; Alternative Plan at 3-4.
     Case 1:08-cv-01034-AT Document 816 Filed 01/27/21 Page 11 of 22
                                                                                              11


                Third, the Floyd Plaintiffs argue that this Court should require officers to

document both the initial and final Levels of their encounters, rather than documenting

only final Levels as the Alternative Plan requires. 39 Plaintiffs point out that if initial

Levels are not documented, it will be more difficult for the NYPD to identify escalated

encounters, and thus to study and draw inferences about them. 40 But Plaintiffs overlook

the fact that the Combined Pilot also would not have required officers to document initial

Levels for encounters that escalated to Levels 3 or 4; rather, it would have required only

completion of stop reports and, for arrests, arrest reports, neither of which document

initial Levels. Moreover, escalated encounters can in fact be studied without officer-

provided initial-Level information: the Monitor’s researchers are slated to do so through a

random sample of BWC recordings in the Proposed Studies without that information, and

would not use that information to specially sample escalated encounters even if they had

it. 41 Plaintiffs contend that the researchers’ style of review is “too time-consuming” for

the NYPD to review “enough videos to regularly analyze” escalated encounters—but that

empirical assertion will be tested by the Proposed Studies, and if in the course of their

analyses the researchers think of recommendations on how to analyze escalated

encounters more easily or effectively, those recommendations can be addressed down the

line. 42 Plaintiffs also assert that the lack of officer-provided initial-Level information

would “eliminate any meaningful contemporaneous review [of escalated encounters] by


    39
        Floyd Mem. at 15-16, 22.
    40
        Id. at 16.
     41
        See Proposed Studies at 2-6, 9. The Monitor’s team will review BWC recordings
to classify their initial Levels, and will provide the results of that review to the ISLG and
Stanford researchers.
     42
        Floyd Mem. at 16 & n.3.
    Case 1:08-cv-01034-AT Document 816 Filed 01/27/21 Page 12 of 22
                                                                                             12


supervisors”—but in fact that information would be of little use for that purpose, since it

sheds no light on whether encounters were legal. 43 It is the BWC recordings required by

the Alternative Plan that will actually aid supervisory review.

               Fourth, the Floyd and Davis Plaintiffs argue that this Court should require

officers to document the age, gender, race and ethnicity of civilians in Level 1

encounters, rather than only in higher-Level encounters as the Alternative Plan requires. 44

Plaintiffs focus on a straw man by asserting that the Monitor’s decision not to support

this requirement is based on the size of the burden that the requirement would impose on

officers. 45 In fact, the Opening Letter explained that the concern is not burden alone, but

benefit, as the requirement would not yield information about bias in officer activity

(whether for analysis under the Fourteenth Amendment or otherwise). 46 That is because

demographic data on the people subject to a particular type of officer activity can show

bias only if researchers understand how that data would look if the activity was

performed in an unbiased way. Bias can be measured for Level 3 encounters because

they are supposed to be based on a reasonable suspicion of criminal behavior. 47 Among

other things, that requirement offers a metric by which to assess whether stops are

successful—they are successful if they reveal criminal behavior, such as possession of

contraband—and so researchers have a way to approximate the extent to which officers

are stopping a group of people because of unbiased objective criteria (i.e., likelihood of



    43
       Id.
    44
       Floyd Mem. at 16-18, 22; Davis Letter at 2-4.
    45
       Floyd Mem. at 17; Davis Letter at 2-3.
    46
       Opening Letter at 16-18.
    47
       Liability Opinion, 959 F. Supp. 2d at 567.
     Case 1:08-cv-01034-AT Document 816 Filed 01/27/21 Page 13 of 22
                                                                                           13


revealing criminal behavior) rather than subjective bias. If stops of one group of people

often reveal criminal behavior while stops of a second group overwhelmingly do not,

researchers might infer that officers are excessively stopping people of the second group

because of bias. 48 Bias cannot, by contrast, be measured for Level 1 encounters, which

are supposed to be based on an “objective, credible reason” to approach. 49 That

requirement offers no metric by which to assess whether Level 1 encounters are

successful—they are not supposed to be based on a probability of any particular

outcome—and thus researchers cannot, as with stops, approximate the extent to which

officers are initiating those encounters because of objective criteria.

               The Davis Plaintiffs concede that the task of analyzing aggregate bias in

Level 1 encounters is “complicated,” but assert that it is not “impossible”—yet they fail

to explain how it could properly be done. 50 The Floyd Plaintiffs do not attempt that feat

either, instead arguing that Level 1 race data should be recorded because it could be used

to assess bias in encounters that escalate to Level 2 or 3. 51 But the Alternative Plan will

require officers to document race in Level 2 encounters (as well as Level 3 encounters) so

the data necessary for that analysis will already be captured. Indeed, the Floyd Plaintiffs

acknowledge that the Proposed Studies plan on analyzing racial disparities in escalated




    48
        This Court endorsed a similar analysis when it found that “for the period 2004
through 2009 . . . the odds of a stop resulting in any further enforcement action were
8% lower if the person stopped was black than if the person stopped was white. In
addition, the greater the black population in a precinct, the less likely that a stop would
result in a sanction. These results show that blacks are likely targeted for stops based on
a lesser degree of objectively founded suspicion than whites.” Id. at 589.
     49
        People v. Hollman, 79 N.Y.2d 181, 184 (N.Y. 1992).
     50
        Davis Letter at 3.
     51
        Floyd Mem. at 18.
     Case 1:08-cv-01034-AT Document 816 Filed 01/27/21 Page 14 of 22
                                                                                              14


encounters—and plan on doing so, of course, without officer-provided Level 1 race

data. 52

                Fifth, the Floyd Plaintiffs argue that this Court should order study of a

requirement that officers document the precise locations of Level 1 and 2 encounters,

rather than the precincts in which those encounters occur (as the Alternative Plan

requires). 53 This argument does not warrant any change because its prescription is

substantially reflected in the Monitor’s existing plan: his researchers will examine

location information for a sample of encounters in the Proposed Studies, and they can

advise whether that information would be useful for future analyses. Furthermore, the

NYPD’s existing plans reflect Plaintiffs’ suggestion that officers document location

information using Axon AB-3 BWCs: the NYPD is phasing officers into the use of those

BWCs, which will automatically document the locations where recordings occur, making

an additional documentation requirement unnecessary. 54 The City has represented that

the resulting location data currently cannot be produced “in a format that would allow it

to be aggregated and statistically analyzed,” contrary to Plaintiffs’ assertion, 55 but the

City will ask Axon to give it that ability in the future.

                Sixth, the Floyd and Davis Plaintiffs argue that this Court should require

officers to document their reasons for initiating Level 1 and 2 encounters, rather than




     52
        Id. (quoting Proposed Studies at 10-11).
     53
        Floyd Mem. at 18-20.
     54
        Id. at 19. The City confirmed this information in dialogue with the Monitor’s
team.
     55
        Id. Plaintiffs’ assertion is not clearly backed by the declaration paragraphs they
cite or their generalized reference to Axon’s BWC manuals. Id.
     Case 1:08-cv-01034-AT Document 816 Filed 01/27/21 Page 15 of 22
                                                                                            15


only their reasons for initiating Level 3 encounters (as existing NYPD policy requires). 56

Plaintiffs assert that without this information about Level 1 and 2 encounters, they and

the Monitor’s researchers will be unable to assess the legality of those encounters. 57 But

the key problem with Plaintiffs’ argument is that officers’ compliance with the law of

Level 1 and 2 encounters is not itself an object of this remedial process; this Court can

order only remedies designed to improve compliance with federal constitutional

requirements. Furthermore, the Alternative Plan will require officers to record those

encounters on their BWCs, and the recordings can be used to assess the encounters’

legality, along with any other documentation related to those encounters such as the

printouts of the Intergraph Computer Aided Dispatch (“ICAD”) system. The experts

involved in the Proposed Studies will be using BWC recordings and associated

documentation for just this purpose. Indeed, the Monitor’s team routinely assesses

legality with only the aid of BWC recordings, such as when analyzing encounters in

interior patrols, for which no ICAD printouts or other reports exist in many cases. The

Floyd Plaintiffs acknowledge that BWC recordings can be used to assess Level 1 and 2

encounters, but contend that this method of review is inadequate because it “allows for

ex-post facto justification of unlawful behavior.” 58 Yet requiring officers to provide the

reasons for encounters after those encounters happen is no safeguard against such

justification.




     56
        Id. at 20-21; Davis Letter at 2-4.
     57
        Id.
     58
        Floyd Mem. at 20-21.
     Case 1:08-cv-01034-AT Document 816 Filed 01/27/21 Page 16 of 22
                                                                                           16


               Seventh, the Floyd Plaintiffs argue that this Court should order the NYPD

to establish protocols for supervisory review of Level 1 and 2 encounters, which the

Alternative Plan does not contain. 59 But the Combined Pilot did not contain protocols for

supervisory review of Level 1 and 2 encounters either; and, in any event, the City has

represented that it has planned meetings with Department stakeholders to develop

protocols for supervisory review of Level 1 and 2 encounters, so no order on this subject

is necessary at this time.

         B.    Plaintiffs’ Requests for Changes to the Proposed Studies Should Be
               Denied

               Plaintiffs also requested three changes to the Proposed Studies, which

should be denied.

               First, the Floyd Plaintiffs ask this Court to order a pilot study of a

“modified Alternative Plan,” which would test the effects of requiring officers to use

smartphones to document additional encounter information pursuant to Plaintiffs’

proposed changes to the Alternative Plan. 60 But for the reasons above, Plaintiffs’

proposed changes to the Alternative Plan should be rejected, so there is no need for a

pilot study focused on the effects of those changes.

               Second, the Floyd Plaintiffs ask this Court to modify the Proposed

Studies’ research questions so that they focus not only on the effects of expanding BWC

recording on officer conduct (as they currently do) but also on the effects of expanding

documentation of encounters. 61 But the Alternative Plan’s principal policy change is its



    59
       Id. at 21, 23.
    60
       Id. at 23.
    61
       Id. at 24.
     Case 1:08-cv-01034-AT Document 816 Filed 01/27/21 Page 17 of 22
                                                                                          17


expansion of BWC recording; documentation will also be expanded, though this is partly

the result of expanding the use of BWCs, which automatically document certain

encounter information. This Court should reject Plaintiffs’ requests for additional

documentation requirements, and thus there is no need for additional research questions

focused on documentation. The research questions should be allowed to focus on the

Alternative Plan’s principal impact, and the researchers’ expert judgment on this subject

should not be disturbed.

                Third, the Davis Plaintiffs ask this Court to order the Monitor to give them

“important information” about the implementation of the Proposed Studies as well as

“opportunities for consultation and feedback.” 62 Plaintiffs focus attention on the Stanford

team’s machine-learning study of officer encounters, explaining that the team’s

memorandum included as an appendix to the Opening Letter did not include “critical

details about the machine-learning techniques and tools,” such as how those tools will

“weight various metrics and variables,” so the memorandum has not facilitated

meaningful feedback on those tools. 63 Plaintiffs are particularly concerned that those

tools might be developed using biased training data that could cause those tools to

replicate biases in their results. 64

                But this Court need not order the Monitor to give Plaintiffs important

information and opportunities for feedback on the Proposed Studies; he already plans to

do so. The Stanford team’s memorandum did not contain the technical details that




     62
        Davis Letter at 4.
     63
        Id. at 5.
     64
        Id.
     Case 1:08-cv-01034-AT Document 816 Filed 01/27/21 Page 18 of 22
                                                                                              18


Plaintiffs reference because it was written for a non-technical audience and many of those

details must be developed as the study proceeds. The Stanford team is prepared to

explain those details to Plaintiffs as necessary and welcomes their input. And the team

very much shares Plaintiffs’ concern about the risk that machine-learning tools will

replicate the biases of training data; in fact, much of the team’s research is aimed at

understanding that risk, and the team will explain its methods for addressing that risk to

Plaintiffs.

          C.      The City’s Requests for Changes to the Proposed Studies and Proposed
                  Order Warrant One Minor Change to the Proposed Order

                  The City requests one change to the scope of the Proposed Studies and

two changes to the language of the Proposed Order. Those requests merit a minor change

to the Proposed Order.

                  First, the City asks this Court to eliminate the line of research in the

Proposed Studies that will ask, “[h]ow is consent sought for searches during stops, and

are there racial differences in officers’ requests for consent and when citizens grant

consent?” 65 The City contends that this line of research is outside the scope of the

Monitorship, citing a 2016 order in which this Court wrote that “[c]onsensual searches

are not the subject matter of this litigation.” 66 But the City’s selective account of that

order misleads. In that order, this Court addressed the question of whether the remedial

process encompassed a revision to the Patrol Guide that required officers to notify

civilians of their right to refuse consent to search when asking for that consent in Level 2




     65
          City Letter at 4.
     66
          Id.
     Case 1:08-cv-01034-AT Document 816 Filed 01/27/21 Page 19 of 22
                                                                                             19


and 3 encounters. 67 This Court found that the revision was not in scope by way of a

distinction between “non-consensual searches following a frisk,” which are in scope, and

“[c]onsensual searches,” which are not. 68 In other words, the revision was not adequately

addressed to searches that are “non-consensual” within the meaning of the Fourth

Amendment—and that makes sense, because the Supreme Court has expressly rejected

the view that officers must, as under the Patrol Guide revision, notify civilians of their

right to refuse as a precondition for “consensual” searches under the Amendment. 69 By

contrast, the Proposed Studies’ research is directed at the very issue of whether searches

are “non-consensual” within the Amendment’s meaning. That research is clearly focused

on remedying this Court’s finding that the City had inadequately managed officers’

unconstitutional searches. 70

               Second, the City asks this Court to modify the Proposed Order so that it

requires the Monitor to “provide the City with a workplan every six months with a

detailed breakdown regarding anticipated costs” for the Proposed Studies. 71 But the

Monitor cannot agree to providing six-month workplans at this time, when there is still


    67
        Order, Floyd v. City of New York, No. 08-cv-1034 (AT), ECF No. 537, at 1-3
(S.D.N.Y. Nov. 22, 2016).
     68
        Id. at 2.
     69
        Schneckloth v. Bustamonte, 412 U.S. 218, 231-33 (1973) (“One alternative that
would go far toward proving that the subject of a search did know he had a right to refuse
consent would be to advise him of that right before eliciting his consent. That, however,
is a suggestion that has been almost universally repudiated by both federal and state
courts, and, we think, rightly so. . . . [W]e cannot accept the position of the Court of
Appeals in this case that proof of knowledge of the right to refuse consent is a necessary
prerequisite to demonstrating a ‘voluntary’ consent. Rather it is only by analyzing all the
circumstances of an individual consent that it can be ascertained whether in fact it was
voluntary or coerced.”).
     70
        See Liability Opinion, 959 F. Supp. 2d at 659.
     71
        City Letter at 4.
     Case 1:08-cv-01034-AT Document 816 Filed 01/27/21 Page 20 of 22
                                                                                             20


uncertainty about the time at which the Alternative Plan will be implemented and the

Proposed Studies will begin, and when the Monitor’s researchers lack a record of the

time that the NYPD will require to provide certain data and assistance, which is essential

to accurately projecting the timing of the Proposed Studies’ work. Unless the workplans

are likely to be accurate, they will only create conflict and delay. The Monitor has agreed

to provide the parties with quarterly progress reports, and that should be enough for now;

after all, this Court did not require workplans or related reports from the Monitor when

ordering the Combined Pilot.

                 Finally, the City asks this Court to modify the Proposed Order so that it

requires the City to provide all “reasonable” (rather than “necessary”) funding for the

Proposed Studies, and so that it does not require the City to provide “full support for [the

Studies’] implementation as directed by the Monitor.” 72 But the Proposed Studies are an

integral part of this remedial process, and the City’s full support for them will be an

integral part of their success. For this reason, the Monitor does not agree with changing

the language that requires the City to provide full support for the Proposed Studies’

implementation. 73 With respect to costs, although the Monitor has concerns that using

the term “reasonable” will give the City a greater opportunity to challenge the Monitor’s

implementation of the Proposed Order, he believes that if the Court signs the Order, that

will be a sufficient signal that it is leaving the question of costs to the Monitor. As he has

said on many occasions, the Monitor is mindful of the question of costs and would not

approve any implementation that unnecessarily adds to those costs. For this reason, he



    72
         Id. at 1-2, 5; Proposed Order at 2.
    73
         Proposed Order at 2.
    Case 1:08-cv-01034-AT Document 816 Filed 01/27/21 Page 21 of 22
                                                                                        21


agrees that the Proposed Order should mirror this Court’s original remedial order and

require the City to be responsible for “reasonable” costs, and the version of the Proposed

Order attached as Appendix 1 reflects that change. 74

                                            ***

               For the foregoing reasons, the Monitor respectfully requests that this Court

resolve this dispute by entering the order attached as Appendix 1 to this letter.



                                              Respectfully submitted,



                                                          /s/ Benjamin Gruenstein
                                                            Benjamin Gruenstein
                                                           Bradley Niederschulte
                                                                Sara Bodner

                                             CRAVATH, SWAINE & MOORE LLP
                                               Worldwide Plaza
                                                 825 Eighth Avenue
                                                     New York, New York 10019
                                                        Phone: (212) 474-1000
                                                            Fax: (212) 474-3700
                                                               bgruenstein@cravath.com




    74
        This version of the Proposed Order is also revised to explain that it will have the
effect of vacating not only this Court’s February 7, 2019 order, which ordered the
Combined Pilot into effect, but also the July 19, 2018 and August 9, 2018 orders
requiring studies of documentation and recording, which were ultimately effectuated
through the Combined Pilot. See Combined Pilot Order at 1-2; Order Regarding Body-
Worn Cameras, Floyd v. City of New York, No. 08-cv-1034 (AT), ECF No. 634
(S.D.N.Y. Aug. 9, 2018); Order Regarding Documenting Police-Citizen Encounters,
Floyd v. City of New York, No. 08-cv-1034 (AT), ECF No. 619 (S.D.N.Y. July 19, 2018).
While the Floyd Plaintiffs do not request this clerical revision to the Proposed Order in
their filing, they suggest that the Order would be more complete if it were made, and the
Monitor agrees. Floyd Mem. at 11.
    Case 1:08-cv-01034-AT Document 816 Filed 01/27/21 Page 22 of 22
                                                                      22



Hon. Analisa Torres
   United States District Court
      Southern District of New York
          500 Pearl Street
              New York, New York 10007-1312
BY ECF
